UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2007 Date of reporting period:May 31, 2007 Item 1. Schedule of Investments. Akros Absolute Return Fund Schedule of Investments May 31, 2007 (Unaudited) Shares Value COMMON STOCKS 32.02% Biotechnology 0.43% Interleukin Genetics, Inc. (a) 4,000 $ 9,600 Commercial Banks 3.42% Community Bank Shares of Indiana, Inc. 1,287 27,851 HF Financial Corp. 552 9,577 LSB Bancshares, Inc. 1,500 20,700 Taylor Capital Group, Inc. 600 18,090 76,218 Commercial, Physical & Biological Research 1.35% Crucell NV - ADR (a) 1,300 30,056 Communications Equipment 1.73% EFJ, Inc. (a) 3,000 15,840 Telefonaktiebolaget LM Ericsson - ADR 600 22,788 38,628 Computer Facilities Management Services 1.02% ePlus Inc. (a) 2,331 22,704 Computer Integrated Systems Design 1.71% Datalink Corp. (a) 4,000 26,240 Ness Technologies Inc. (a) 1,000 11,910 38,150 Distributors 0.41% Building Materials Holding Corp. 600 9,192 Diversified Financial Services 0.14% Enterprise National Bank NJ (a) 500 3,125 Energy Equipment & Services 1.07% Patterson-UTI Energy, Inc. 900 23,778 Food & Staples Retailing 0.58% Village Super Market, Inc. -Class A 300 12,954 Health Care Equipment & Supplies 0.96% St. Jude Medical, Inc. (a) 500 21,345 Health Care Providers & Services 0.41% Digital Angel Corp. (a) 5,000 9,100 Insurance 4.22% American Safety Insurance Holdings, Ltd (a) (b) 1,500 31,830 Aspen Insurance Holdings Ltd. (b) 1,300 35,256 The Travelers Companies, Inc. 500 27,085 94,171 Media 1.03% Journal Register Co. 4,100 23,001 Oil & Gas 4.50% Cimarex Energy Co. 700 29,421 Encore Acquisition Co. (a) 1,000 27,550 Energy Partners, Ltd. (a) 2,530 43,516 100,487 Pharmaceuticals 2.92% AstraZeneca PLC - ADR 900 47,862 Wyeth 300 17,352 65,214 Publishing & Printing 0.00% Peoples Educational Holdings, Inc. (a) 19 59 Racing 0.99% Canterbury Park Holding Corp. 1,600 22,080 Semiconductor 0.51% FSI International, Inc. (a) 2,600 11,310 Software 0.68% Secure Computing Corp. (a) 2,000 15,240 Thrifts & Mortgage Finance 2.98% First Bancorp of Indiana, Inc. 859 14,603 Wells Financial Corp. 1,800 51,894 66,497 Tobacco 0.96% Altria Group, Inc. 300 21,330 TOTAL COMMON STOCKS (Cost $753,894) 714,239 EXCHANGE-TRADED FUND 1.16% iShares Lehman 20+ Year Treasury Bond Fund 300 25,914 TOTAL EXCHANGE-TRADED FUND (Cost $25,899) 25,914 INVESTMENT COMPANIES 4.51% Blackrock Dividend Achievers Trust 4,000 60,720 Eaton Vance Tax-Managed Global Diversified Equity Income Fund 2,000 39,860 TOTAL INVESTMENT COMPANIES (Cost $101,110) 100,580 PRINCIPAL-PROTECTED NOTES 2.41% Financials Citigroup Funding, Inc. Asian Currency Principal-Protected Notes (a) 2,200 22,418 Citigroup Global Markets Holdings, Inc. Principal-Protected Notes - Asian Currency (a) 3,100 31,310 TOTAL PRINCIPAL-PROTECTED NOTES (Cost $51,092) 53,728 PRIVATE PLACEMENTS 8.42% Bauer Private Equity Fund III, LLC (Alien Technology) (a) (c) (d) 23,397 31,118 Bauer Private Equity Fund IV, LLC (Alien Technology) (a) (c) (d) 2,579 10,318 Force 10 Private Placement (a) (c) (d) 46,253 50,000 Raza Microelectronics, Inc. (a) (c) (d) 65,000 96,525 TOTAL PRIVATE PLACEMENTS (Cost $256,593) 187,961 Contracts PUT OPTIONS PURCHASED 0.28% Standard and Poor's 500 Index: Expiration: June, 2007, Exercise Price: $1,375.00 5 250 Standard and Poor's 500 Index: Expiration: September, 2007, Exercise Price: $1,350.00 1 580 Standard and Poor's 500 Index: Expiration: September, 2007, Exercise Price: $1,400.00 1 1,050 Standard and Poor's 500 Index: Expiration: September, 2007, Exercise Price: $1,425.00 1 1,300 Standard and Poor's 500 Index: Expiration: September, 2007, Exercise Price: $1,450.00 2 3,180 TOTAL PUT OPTIONS PURCHASED (Cost $19,040) 6,360 Shares WARRANT 0.23% Alien Technology (c) (d): 2,579 5,037 Expiration: October 2013, Exercise Price: $7.50 (Acquired 10/25/06, Cost $0) TOTAL WARRANT (Cost $0) 5,037 SHORT TERM INVESTMENT 57.13% Investment Company AIM STIT STIC Prime Portfolio - Investor Class 1,274,499 1,274,499 TOTAL SHORT TERM INVESTMENT (Cost $1,274,499) 1,274,499 Total Investments (Cost $2,482,127) 106.16% 2,368,318 Liabilities in Excess of Other Assets (6.16)% (137,434) TOTAL NET ASSETS 100.00% $ 2,230,884 Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Security Fair Valued in accordance with procedures approved by the Board of Trustees (d) Restricted Security The cost basis of investments for federal income tax purposes at May 31, 2007 was as follows*: Cost of investments $2,482,127 Short Sale Proceeds 535,989 Premiums received on options written 4,655 Gross unrealized appreciation 39,616 Gross unrealized depreciation (252,486) Net unrealized depreciation $(212,870) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Akros Absolute Return Fund Schedule of Securities Sold Short May 31, 2007 (Unaudited) Shares Value COMMON STOCKS 10.29% Electrical Equipment 2.08% GrafTech International Ltd. (a) 3,000 $ 46,440 Food & Staples Retailing 1.27% Nash Finch Co. 600 28,230 Health Care Equipment & Supplies 1.03% Lifecore Biomedical, Inc. (a) 1,300 22,932 Leisure Equipment & Products 0.99% Polaris Industries Inc. 400 22,036 Metals & Mining 0.55% Apex Silver Mines Ltd. (a) (b) 600 12,300 Oil & Gas 1.24% Kinder Morgan Energy Partners, L.P. 500 27,600 Software 0.45% Catapult Communications Corp. (a) 1,000 10,130 Specialty Retail 1.16% Gander Mountain Co. (a) 2,000 25,940 Telecommunications 0.52% Cincinnati Bell Inc. (a) 2,000 11,660 Thrifts & Mortgage Finance 0.45% Wauwatosa Holdings, Inc. (a) 600 10,104 Utilities 0.55% United Utilities PLC - ADR 400 12,212 TOTAL COMMON STOCKS (Proceeds $186,565) 229,584 EXCHANGE TRADED FUNDS 18.10% iShares S&P SmallCap 600 Index Fund 1,000 72,600 Midcap SPDR Trust Series 1 1,000 167,000 SPDR S&P Homebuilders ETF 1,200 42,780 Utilities Select Sector SPDR Fund 2,900 121,336 TOTAL EXCHANGE TRADED FUNDS (Proceeds $349,424) 403,716 TOTAL SECURITIES SOLD SHORT (Proceeds $535,989) 28.39% $ 633,300 Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Security Akros Absolute Return Fund Schedule of Options Written May 31, 2007 (Unaudited) Contracts Value CALL OPTIONS WRITTEN AstraZeneca PLC - ADR: Expiration: October, 2007, Exercise Price: $60.00 3 $ 240 Cimarex Energy Co.: Expiration: September, 2007, Exercise Price: $40.00 3 1,080 Encore Acquisition Co.: Expiration: September, 2007, Exercise Price: $30.00 6 600 Patterson-UTI Energy, Inc.: Expiration: August, 2007, Exercise Price: $25.00 3 750 St. Jude Medical, Inc.: Expiration: October, 2007, Exercise Price: $45.00 5 1,275 Wyeth: Expiration: July, 2007, Exercise Price: $50.00 3 2,460 TOTAL CALL OPTIONS WRITTEN (Premiums received $4,655) $ 6,405 Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act.Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Trust for Professional Managers By/s/ Joseph Neuberger Joseph Neuberger, President and Treasurer Date7/18/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. Trust for Professional Managers By/s/ Joseph Neuberger Joseph Neuberger, President and Treasurer Date7/18/2007
